Fourth Court of Appeals
                               San Antonio, Texas
                                       July 3, 2019

                                   No. 04-18-00850-CR

                          EX PARTE Juan Gabriel CISNEROS,

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 88-02-02179-CR
                      Honorable Federico Hinojosa, Judge Presiding


                                     ORDER
Sitting:     Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Liza A. Rodriguez, Justice

     The panel has considered the Appellant’s Motion for Rehearing and the motion is
DENIED.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court